



Exhibit 10.2


EXECUTION COPY


INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated March 13, 2017 (this “Supplement”), by and
among each of the signatories hereto, to the Credit Agreement, dated as of June
1, 2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Edgewell Personal Care Company (formerly
known as Energizer Holdings, Inc., the “Company”), the Subsidiary Borrowers
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Commitment and/or to participate
in such a tranche;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to increase the aggregate Revolving Commitments pursuant to such
Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Commitment
under the Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Revolving Commitment increased by $75,000,000, thereby making the
aggregate amount of its total Revolving Commitments equal to $190,000,000.
2.    The Administrative Agent and the Company hereby stipulate and agree that
after giving effect to this Supplement, the aggregate Revolving Commitment shall
be $725,000,000.
3.    The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
4.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
5.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
6.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Increasing Lender


By: /s/ Thomas J. Sterr            
Name: Thomas J. Sterr
Title: Authorizing Signatory






Accepted and agreed to as of the date first written above:
EDGEWELL PERSONAL CARE COMPANY
(formerly known as ENERGIZER HOLDINGS, INC.)


By: /s/ Sandra Sheldon                
Name: Sandra Sheldon
Title: Chief Financial Officer




Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent


By: /s/ Brendan Korb                
Name: Brendan Korb
Title: Vice President







